Case 19-25757-JNP   Doc 440    Filed 09/17/20 Entered 09/18/20 11:35:47        Desc Main
                              Document      Page 1 of 2




                                                         Order Filed on September 17, 2020
                                                         by Clerk
                                                         U.S. Bankruptcy Court
                                                         District of New Jersey




  DATED: September 17, 2020
Case 19-25757-JNP   Doc 440    Filed 09/17/20 Entered 09/18/20 11:35:47   Desc Main
                              Document      Page 2 of 2
